           Case 7:19-cv-07084-KMK Document 40 Filed 01/22/21 Page 1 of 3
                                  Document 39 Filed 01/21/21 Page 1 of 3


                                                                                          Kaufman Dolowich & Voluck, LLP
KAUFMAN DOLOWICH VOLUCK                                                                                   Fou r Penn Center
      ATTORNEYS   AT LAW
                                                                                    1600 John F. Kennedy Blvd ., Su ite 1030
                                                                                                    Philadelph ia, PA 19103
                                                                                                Telephone: 215-501-7002
    MonicaMLittman, EsqMEMO
    mlzttman@kdvlaw.com  I                  ENDORSED                                             Facsimile: 215-405-2973

                                                                                                          www.kdvlaw.com

                                                    January 21 , 2021

   ViaECF

   The Honorable Kenneth M. Karas
   Judge, United States District Court
   Southern District of New York
   300 Quarropas Street, Chambers 533
   White Plains, NY 10601-4150

          RE:     Menachem Adler, individually and on behalf of all others similarly situated
                  v. Penn Credit Corporation
                  U.S.D.C., S.D.N.Y., Civil Action No. 7:19-cv-07084-KMK

   Dear Judge Karas:

           I represent Defendant, Penn Credit Corporation ("Defendant"), in the above matter.
   Plaintiff, Menachem Adler ("Plaintiff'), was scheduled to appear on January 20, 2021 at his
   deposition, via video conference, however, Plaintiff failed to appear. As of the timing of the filing
   of this letter, counsel for Plaintiff has not contacted Defendant with any proposed new dates for
   Plaintiffs deposition.

           I am submitting this letter to request a pre-motion discovery conference regarding
   Defendant's request to file a motion: (1) to compel Plaintiff to appear in person or with his counsel
   for a court-ordered deposition; (2) to extend the January 27, 2021 discovery deadline; and (3) to
   seek Defendant' s attorney's fees and costs incurred in preparing for and attending the deposition
   on January 20, 2021 as sanctions under Rule 37(d)(l)(A)(i) of the Federal Rules of Civil Procedure
   due to Plaintiffs failure to appear. (Doc. 33). Defendant also seeks to file a motion to dismiss
   this case should Plaintiff fail to cooperate in discovery and appear for his deposition. Defendant
   submits that there is good cause to extend the discovery deadline due to Plaintiffs failure to appear
   for his properly noticed deposition. Fed. R. Civ. P. 16(b)(4). This is also Defendant' s first request
   to extend the discovery deadline.

           The parties initially agreed to hold Plaintiffs deposition on January 22, 2021 , and I sent a
   Notice of Deposition to counsel for Plaintiff on January 5, 2021. The Notice of Deposition
   specified that the deposition would take place via a video conference. On January 11 , 2021 ,
   counsel for Plaintiff asked if the deposition could be moved to January 20, 2021 in the afternoon
   at the request of Plaintiff. Defendant accommodated this request, and the deposition was
   rescheduled to take place on January 20, 2021 , at 12:30 p.m.



              New York   i   Pennsylvania   I New Jersey i   San Francisco   I Los Angeles I Florida I Chicago
        Case 7:19-cv-07084-KMK Document 40 Filed 01/22/21 Page 2 of 3
         Case 7:19-cv-07084-KMK Document 39 Filed 01/21/21 Page 2 of 3

The Honorable Kenneth M. Karas
January 21, 2021
Page 2 of 3
        On January 15, 2021, counsel for Plaintiff informed Defendant for the first time that
Plaintiff would need an interpreter at his deposition. Defendant immediately contacted the court
reporting service to see if an interpreter was available, and was subsequently informed that an
interpreter could assist on January 20 th .

         On January 20, 2021, at 12:30 p.m., undersigned counsel, counsel for Plaintiff, the court
reporter, and the interpreter all logged on to the video conference link that was provided by the
court reporting service. Another individual, who may have been the Plaintiff, attempted to log on
to the video link. All parties could only partially see this individual as he never moved into the
full view of the camera. Plaintiff's counsel was unable to confirm whether this individual was the
Plaintiff. This individual did not connect his audio to the video conference link. As a result, all
parties could not communicate verbally with this individual. Counsel for Plaintiff and his office
staff attempted to call Plaintiff via telephone several times in an attempt to resolve the audio issue
but was only able to leave Plaintiff voicemail messages. Counsel for Plaintiff also emailed Plaintiff
but Plaintiff did not respond. Plaintiffs counsel advised that another attorney from his office had
spoken with Plaintiff earlier in the day.

        After 1:00 p.m., the parties who were on the video call took a short break so that counsel
for Plaintiff could again attempt to reach Plaintiff. At 1:30 p.m., undersigned counsel, counsel
for Plaintiff, the court reporter, and the interpreter all logged on to the video conference link but
Plaintiff did not log on. Counsel for Plaintiff was never able to reach Plaintiff.

        Undersigned counsel advised counsel for Plaintiff that Defendant would be seeking its fees
and costs, including the interpreter's costs, due to Plaintiffs failure to appear for his deposition.
Undersigned counsel also advised counsel for Plaintiff that it was counsel's responsibility to ensure
that Plaintiff was prepared to use the technology that was required for the deposition. Undersigned
counsel asked Plaintiffs counsel to provide a new date that day for Plaintiffs deposition. Counsel
for both parties discussed that January 22, 2021 would work as the interpreter was available that
day. However, counsel for Plaintiff did not know if Plaintiff was available on January 22, 2021 .

       Defendant incurred attorney's fees and costs in preparing for Plaintiffs deposition, which
included sending Plaintiff's counsel hard copies of the exhibits prior to the deposition since it
would be taking place via video conference and the interpreter's fees. Defendant is prepared to
submit a fee petition with the amounts that it has incurred.

         This Court should compel Plaintiff to appear in-person or with his counsel for his
deposition so that his counsel can ensure that Plaintiff uses the video conference technology
properly. If Plaintiff fails to continue to cooperate in the discovery process, this Court should
dismiss his Complaint as a sanction. Fed. R. Civ. P. 37(b)(2)(A)(v); see Agiwal v. Mid Island
Mortg. Corp., 555 F.3d 298, 302-303 (2d Cir. 2009) (The following factors are used to evaluate a
district court's discretion to dismiss an action under Rule 37: "' (1) the willfulness of the non-
compliant party or the reason for noncompliance; (2) the efficacy of lesser sanctions; (3) the
duration of the period of noncompliance, and (4) whether the non-compliant party had been warned
of the consequences of ... noncompliance."') (citations omitted). "[D]ismissal pursuant to Rule 37
is appropriate 'not merely to penalize those whose conduct may be deemed to warrant such a
sanction, but to deter those who might be tempted to such conduct in the absence of such a
          Case 7:19-cv-07084-KMK Document 40 Filed 01/22/21 Page 3 of 3
           Case 7:19-cv-07084-KMK Document 39 Filed 01/21/21 Page 3 of 3

The Honorable Kenneth M. Karas
January 21, 2021
Page 3 of3
sanction.'" Id. (quoting Nat '/ Hockey League v. Metro. Hockey Club, Inc., 427 U.S. 639, 643,
(197 6) ). Plaintiff was on notice of his deposition and completely failed to appear and cooperate
in the discovery process.

        Defendant respectfully requests that Your Honor set a court-ordered date for Plaintiffs
deposition and extend the January 27, 2021 discovery deadline date as the new date for Plaintiffs
deposition may be past January 27, 2021. (Doc. 33). Defendant will have to confirm that an
interpreter is available for the new date. Due to Plaintiffs delay, it is also possible that Defendant
may request that the February 9, 2021 deadline for Defendant's pre-motion summary judgment
letter be adjourned.


                                               Respectfully,

                                               Isl Monica M. Littman
                                               MONICA M. LITTMAN

                                             Plaintiff is to respond to this letter by 1/26/21 . No
cc: All Counsel of Record (via ECF)          extensions will be granted.

4847-3397-6280, V. 1                         So Ordered.


                                           ~~
                                            1/22/21
